Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143621                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  TIMOTHY ADER,                                                                                            Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 143621
                                                                    COA: 290583
                                                                    Saginaw CC: 08-001822-CZ
  DELTA COLLEGE BOARD OF TRUSTEES,
           Defendant-Appellant.

  _________________________________________/

       On order of the Court, the application for leave to appeal the July 14, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2012                    _________________________________________
           p0125                                                               Clerk